18-13042-jlg   Doc 28   Filed 02/27/19    Entered 02/27/19 16:02:15   Main Document
                                         Pg 1 of 5
18-13042-jlg   Doc 28   Filed 02/27/19    Entered 02/27/19 16:02:15   Main Document
                                         Pg 2 of 5
18-13042-jlg   Doc 28   Filed 02/27/19    Entered 02/27/19 16:02:15   Main Document
                                         Pg 3 of 5
18-13042-jlg   Doc 28   Filed 02/27/19    Entered 02/27/19 16:02:15   Main Document
                                         Pg 4 of 5
18-13042-jlg   Doc 28   Filed 02/27/19    Entered 02/27/19 16:02:15   Main Document
                                         Pg 5 of 5
